Citation Nr: 0605036	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  99-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1973, from August 1974 to August 1977, and from 
November 1980 to August 1982.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
Earlier rating decisions in February and July 1983 had denied 
service connection for a nervous condition on the basis that 
the only psychiatric disorder shown in service was a 
personality disorder, which is not a disability for which 
service connection may be established.  The veteran was 
notified of both of those determinations and did not appeal.  
A rating decision in June 1995 also denied service connection 
for post-traumatic stress disorder (PTSD).  The veteran was 
notified of that decision, too, and he again did not appeal.  
The April 1999 rating decision now at issue found that new 
and material evidence had not been presented to reopen the 
veteran's claim.  In a June 2002 decision, however, the Board 
determined that new and material evidence had been presented 
and reopened the veteran's service connection claim.  
Therefore, the claim must be considered on the merits.  The 
Board remanded this case to the RO in October 2003 for 
further development and consideration.

In his October 1999 substantive appeal (VA Form 9), the 
veteran indicated he wanted a personal hearing before the 
Board at the RO, although that designation also appears to 
have been scratched out.  Nevertheless, a hearing was 
scheduled, but the notice of the hearing that was mailed to 
him was returned by the U. S. Postal Service, and further 
efforts to contact him at that time were unsuccessful.  The 
Board's June 2002 decision clearly informed the veteran of 
this.  Subsequent mailings to him, including the Board's June 
2002 decision, have not been returned.  And he has since 
written the RO, but has not requested that another hearing be 
scheduled.  So the Board will presume he no longer wants a 
hearing.


FINDINGS OF FACT

1.  The service medical records contain diagnoses of 
dysthymic disorder and personality disorder.  

2.  The dysthymic disorder noted in service resolved without 
chronic residual disability.  

3.  There is no competent opinion of record etiologically 
linking any current psychiatric disorder to the psychiatric 
manifestations noted in service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the August 1999 statement of the case, the various 
supplemental statements of the case, and the November 2002 
and March 2003 Board letters to the veteran notifying him of 
the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005).  Finally, the Board notes that 
records of VA treatment through February 2003 have been 
obtained, and the veteran has completed one VA compensation 
examination.  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, the Board finds 
that the duty to assist also has been met.  

As well, the Board has considered the Court's holding in 
Pelegrini II that VCAA notice, to the extent possible, should 
be provided to a veteran before any initial unfavorable 
agency of original jurisdiction decision.  Here, the RO 
initially considered the claim on appeal prior to the passage 
of the VCAA and the modifications to 38 U.S.C.A. § 5103(a) 
therein.  Obviously, the RO could not possibly have complied 
with the terms of a law that did not yet exist when initially 
adjudicating the claim.  And in Pelegrini II, the Court 
clarified that, in these situations, VA does not have to 
vitiate the finality of the earlier decision and start the 
whole adjudicatory process anew, as if that decision never 
occurred.  Rather, VA need only ensure the veteran receives 
or since has received content-complying notice such that he 
is not prejudiced.  And this has happened here.

Subsequent to that initial decision and the passage of the 
VCAA, the RO provided notice to the veteran of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain, as has already been discussed above.  Moreover, his 
claim was reconsidered on several occasions, most recently in 
March 2005, in light of the additional development performed 
subsequent to the Board's October 2003 remand.  Thus, 
the Board finds no evidence of prejudicial error in 
proceeding to a decision on the merits at this juncture - as 
any error in the timing of the notice has been cured so as to 
permit him a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  See 
Mayfield, supra.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  So these conditions generally cannot be service 
connected as a matter of express VA regulation.  38 C.F.R. 
§§ 3.303(c), 4.9.



Service medical records dated in 1981 and 1982 reflect that 
the veteran was undergoing a mental health evaluation for 
reasons that are unclear; the service records are otherwise 
negative for any complaints, clinical findings, or diagnosis 
of any psychiatric disorder.  The records do contain one 
undated page of the report of that mental health evaluation.  
The report lists Axis I diagnoses of dysthymic disorder, 
moderate; marital problem not attributable to a mental 
disorder; and alcohol abuse in remission.  On Axis II, the 
examiner listed borderline personality disorder.  The 
examiner recommended long-term individual psychotherapy and 
indicated his belief that, given enough time, the veteran 
could become a productive member of the Air Force.  The 
report of the separation examination for the veteran's last 
period of service shows that he did not report any 
psychiatric symptoms and denied any history of psychosis; no 
abnormal psychiatric clinical findings or diagnosis was noted 
at that time.  The veteran's DD Form 214 for his final period 
of service states the reason for his separation in August 
1982 was "unsuitability-personality disorder."  

Post-service medical records show treatment since May 1993.  
A June 1993 examiner noted the veteran's report that he "was 
thrown out of [the Air Force] bec[ause] of some kind of 
condition 'due to personality disorder' [and] problems with 
authority."  The examiner's impression was that the veteran 
appeared to have "significant Axis II features with Axis I 
consideration of a cyclothymic issue [and a] question of some 
thought disorder issues and mood issues (consideration of 
depressive symptoms)."  According to DSM-IV, Axis I is for 
reporting clinical disorders other than personality disorders 
and mental retardation, which are reported on Axis II.  

A November 1998 report of a VA Domiciliary evaluation 
indicates the veteran had no previous psychiatric history.  
His primary problem at that time appears to have been 
adjusting to his mother's recent death and losing his job 
just prior to her death.  The examiner's diagnosis was 
adjustment disorder with depressed mood.  In January 1999, an 
examiner diagnosed adjustment disorder with depressed mood, 
resolved, and polysubstance dependence, in remission.  No 
diagnosis was listed under Axis II.  Both examiners listed 
the veteran's current stressors as his mother's death, 
unemployment, and homelessness.  

A VA psychiatric compensation examination was conducted in 
February 1999.  The examiner reviewed the claims folder and 
noted the above psychiatric history.  After setting forth his 
clinical findings, the examiner stated the veteran's current 
psychiatric symptomatology was consistent with a diagnosis of 
adjustment disorder with depressed mood.  He noted that, 
although the available records from the veteran's military 
service indicated a history of dysthymia, he did not meet the 
full criteria for an Axis I diagnosis of depressive disorder 
at the time of that VA examination.  

Subsequent VA clinic records reflect treatment primarily for 
unrelated disorders.  In February 2003, an examiner again 
recounted the veteran's medical and psychiatric history and 
reported no current psychiatric symptoms or abnormal 
psychiatric clinical findings.  However, the examiner listed 
an assessment of rule out personality disorder, history of 
adjustment disorder, and rule out depression.  

Pursuant to the Board's October 2003 Remand, the veteran was 
scheduled for at least two psychiatric examinations in 2004 
to obtain a medical opinion regarding any etiological link 
(nexus) between his psychiatric manifestations in service and 
any current psychiatric disorder.  The opinion was requested 
in light of VA's duty to assist him in developing his claim 
and might well have been of assistance in helping him 
establish his claim for service connection for a psychiatric 
disorder.  But he failed to report for all scheduled 
examinations.  He was so informed by the October 2004 
supplemental statement of the case, but he has not since 
provided good cause for failing to report.  Nor has he 
indicated his willingness to report for another examination, 
if rescheduled.  The Board must point out that the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Therefore, the Board will base 
its decision on the evidence of record.  See 38 C.F.R. 
§ 3.655.



Initially, the Board makes note of the fact that examiners 
both during service and in the many years since have listed a 
diagnosis of personality disorder.  To the extent that any 
current personality disorder may be related to the 
personality disorder diagnosed in service, this disorder is 
not a disability for VA service connection purposes.  
38 C.F.R. §§ 3.303(c), 4.9.  See also Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The only possible exception to this 
general rule is if there has been aggravation and resulting 
additional disability by superimposed disease or injury.  See 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).  Here, though, there is no such 
evidence.

Although the service medical records also reflect a diagnosis 
of dysthymic disorder, the lapse of more than 10 years after 
service before the veteran again reported any psychiatric 
problems suggest the condition noted in service was merely 
acute and transitory and resolved without producing chronic 
residual disability.  See 38 C.F.R. § 3.303(b) and Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997) (discussing what type 
of evidence is needed to show chronicity or continuity of 
symptomatology following service).

While a 1993 examiner noted possible cyclothymia or 
depression, the veteran's primary problem at that time was 
clearly related to a personality disorder.  
No post-service examiner has specifically related any current 
psychiatric symptoms or disorder to the psychiatric 
manifestations noted in service.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).



Moreover, the psychiatric diagnosis rendered in the late 
1990s of adjustment disorder was related primarily to the 
recent death of the veteran's mother.  Still other 
significant factors in that diagnosis were his unemployment 
and homelessness.  So none of those unfortunate circumstances 
had anything to do with his prior service in the military.  
And aside from that, an examiner in 1999 specifically stated 
the veteran did not meet the full criteria for a diagnosis of 
depressive disorder.

In the absence of a medical opinion suggesting any current 
psychiatric disorder is due to or otherwise related to the 
psychiatric manifestations noted in service, the Board finds 
that the veteran does not now have a psychiatric disorder 
that had its origins in service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.")  
Accordingly, the Board concludes that the requirements for 
service connection for a chronic acquired psychiatric 
disorder are not met.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  Here, for the reasons stated, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim; hence, the provisions of § 5107(b) and 
38 C.F.R. § 3.102 are not applicable.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder is denied.  

____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


